Case 1:19-cr-00678-AT Document 48 Filed 09/16

DOCUMENT
MAG ELECTRONICALLY FILED

DOC #:

  

Myers &Galiardo, tp | 52 Duane Street, 7FI., New York, NY 10007 | z

DATE FILED: 9/15/2020

BY ECF:

Hon. Analisa Torres September 14, 2020
Daniel Patrick Moynihan

United States Courthouse

500 Pearl Street

New York, NY 10007

US v. Latesha Mills $1 19 Cr 678 (AT)

Hon. Annalisa Torres,

I write on behalf of my client Latesha Mills who requests permission to travel
from October 22-October 29, 2020 in the St. Martin, Virgin Islands. The
defendant’s mother will accompany her on the trip.

Neither AUSA Alexander Li nor Pre Trial Service Officer Cunningham have
any objection to the travel request.

Respectfully,
GRANTED. /s/Matthew D. Myers

Attorney for Latesha Mills
SO ORDERED.

Dated: September 15, 2020
New York, New York

O7-

ANALISA TORRES
United States District Judge
